Case 2:20-cv-02614-JS-AYS Document 19 Filed 08/12/20 Page 1 of 31 PageID #: 237




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------- X
RAJWINDER KAUR, an individual,                          :
                                                        :   Index No. CV-20 2614
                       Plaintiff,                       :
                                                        :   EQUIFAX INC. AND EQUIFAX
         -against-                                      :   INFORMATION SERVICES LLC’S
                                                        :   ANSWER TO COMPLAINT AND
EQUIFAX, INC., a corporation; EQUIFAX                   :   AFFIRMATIVE AND OTHER
INFORMATION SERVICES, LLC, a                            :   DEFENSES
corporation; EXPERIAN INFORMATION                       :
SOLUTIONS, INC., a corporation; TRANS                   :
UNION, LLC, a corporation; and DOES 1-                  :
10, inclusive,                                          :
                                                        :
                       Defendants.
                                                        :
------------------------------------------------------- X

         Defendants EQUIFAX INC. (“Equifax”) and EQUIFAX INFORMATION SERVICES

LLC (“EIS”) (together, the “Equifax Defendants”), by and through their attorneys, Seyfarth

Shaw LLP, hereby submits their Answer to Complaint and affirmative and other defenses as

follows:

                                    PRELIMINARY STATEMENT

         In answering the Complaint, Equifax Defendants state that they are responding to

allegations on behalf of themselves only, even where the allegations pertain to alleged conduct

by all Defendants. Equifax Defendants deny any and all allegations in the headings and/or

unnumbered paragraphs in the Complaint.

                                  I. PRELIMINARY STATEMENT

COMPLAINT ¶1:

       This action arises out of Defendants EQUIFAX, INC., EQUIFAX INFORMATION
SERVICES, LLC, EXPERIAN INFORMATION SOLUTIONS, INC, and TRANS UNION,
LLC’s violations of the Fair Credit Reporting Act, 15 U.S.C. §1681 (or, “FCRA”), which
prohibits consumer reporting agencies (hereinafter “CRAs”), from failing to provide a consumer
with their “Full Consumer File Disclosure”, failing to provide a consumer with Defendants’




65163747v.1
Case 2:20-cv-02614-JS-AYS Document 19 Filed 08/12/20 Page 2 of 31 PageID #: 238




reinvestigation procedure, failing to promptly delete all information which cannot be verified and
Defendant Equifax’s failure to provide notice to a consumer of reinserted information to the
consumer file within 5 business days after the date of the insertion.

ANSWER:

         Equifax Defendants admit Plaintiff purports to bring an action under the FCRA, but deny

the remaining allegations in Paragraph 1. Equifax Defendants further deny any violation of the

law and deny Plaintiff is entitled to any relief whatsoever.

COMPLAINT ¶2:

        15 U.S.C. §1681n and §1681e, create a private right of action for consumers to bring
against violators of any provision of the FCRA with regard to their credit. In DiMezza v. First
USA Bank, Inc., 103 F.Supp.2d 1296, 1300 (D.N.M. 2000) the Court confirmed that “...the plain
language of [15 U.S.C. §1681n and §1681o] provide a private right of action for a consumer
against furnishers of information who have willfully or negligently fail to perform their duties
upon notice of a dispute...there is a private right of action for consumers to enforce the
investigation and reporting duties imposed on furnishers of information.” Id. 1300. All
Defendants have willfully and negligently failed to perform their duties by not complying with
the FCRA as described herein.

ANSWER:

         Equifax Defendants admit Plaintiff purports to bring an action under the FCRA, but deny

the remaining allegations in Paragraph 2. Equifax Defendants further deny any violation of the

law and deny Plaintiff is entitled to any relief whatsoever.

                                       II. JURISDICTION

COMPLAINT ¶3:

         Jurisdiction of this Court arises under 15 U.S.C. §1681, seq, and 28 U.S.C. § 1331.

ANSWER:

         Equifax Defendants admit that the Court has federal question jurisdiction pursuant to 15

U.S.C. § 1681p of the FCRA, but deny the remaining allegations in Paragraph 3.




                                                 2
65163747v.1
Case 2:20-cv-02614-JS-AYS Document 19 Filed 08/12/20 Page 3 of 31 PageID #: 239




COMPLAINT ¶4:

        Venue is proper pursuant to 28 U.S.C. §1391(b). Venue in this District is proper in that
the Plaintiffs reside here, the Defendants transact business here, and the conduct complained of
occurred here.

ANSWER:

         Equifax Defendants deny the allegations in Paragraph 4.

COMPLAINT ¶5:

         This is an action for damages which exceed $3,000.00.

ANSWER:

         Equifax Defendants admit Plaintiff seeks damages in excess of $3,000, but deny any

violation of the law and deny Plaintiff is entitled to any relief whatsoever.

COMPLAINT ¶6:

         All conditions precedent to the bringing of this action have been performed.

ANSWER:

         Equifax Defendants deny the allegations in Paragraph 6.

                                           III. PARTIES

COMPLAINT ¶7:

      Plaintiff Rajwinder Kaur, (hereinafter “Plaintiff”) is a natural person residing in Suffolk
County, New York.

ANSWER:

         Equifax Defendants admit that Plaintiff is a natural person, but lack knowledge or

information sufficient to form a belief as to the remaining allegations in Paragraph 7.

COMPLAINT ¶8:

        Defendant Equifax, Inc., (hereinafter “Equifax”), along with its subsidiaries, affiliates
and business partners operates as a Consumer Reporting Agency as that term is defined (See 15
U.S.C. § 1681a(f) See Hinkle v. Experian Information Solutions, Inc., 1:18-cv-007, USDC,
W.D.N.C. (“The term “consumer reporting agency” means any person, who for monetary fees,
dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of



                                                  3
65163747v.1
Case 2:20-cv-02614-JS-AYS Document 19 Filed 08/12/20 Page 4 of 31 PageID #: 240




assembling or evaluating consumer credit information or other information on consumers for the
purpose of furnishing consumer reports to third parties, and which uses any means or facility of
interstate commerce for the purpose of preparing or furnishing consumer reports.”) regulated by
the Fair Credit Reporting Act, (“FCRA”) 15 U.S.C. § 1681 et seq. with Equifax Inc. corporate
offices at 1550 Peachtree Street, NW, H46, Atlanta, GA 30309. Equifax may be served through
its registered agent, Prentice-Hall Corp. System, 80 State Street, Albany, NY, 12207, USA.
Equifax is a public corporation, trading in the New York Stock Exchange as “EFX”.

ANSWER:

         Equifax Defendants deny the allegations contained in Paragraph 8, except that Equifax

admits it is a publicly traded company on the New York Stock Exchange.

COMPLAINT ¶9:

         Equifax, Inc. is the parent of Equifax Information Services, LLC.

ANSWER:

         Equifax Defendants admit that Equifax Inc. is the parent company of Equifax

Information Services LLC.

COMPLAINT ¶10:

        Equifax, Inc. and its subsidiaries such as Equifax Information Services, LLC (“EIS”) and
Equifax Consumer Services, LLC (hereinafter “ECS”) operate as alter egos of one another and
freely transfer communications from consumers, as well as consumer information and data based
on consumer information and communications, between the entities for commercial purposes
without restriction and to treat them as separate entities would promote fraud and sanction
injustice.

ANSWER:

         Equifax Defendants deny the allegations in Paragraph 10.

COMPLAINT ¶11:

       Equifax, Inc. and its subsidiaries, including EIS operate using the same “Equifax” logo
with no differentiation between the entities when interacting with consumers via mail and
otherwise. By virtue of different subsidiaries and divisions operating without any impediments of
corporate structure using the same logo as Equifax, Inc., an unsophisticated consumer would not
know one Equifax from another.

ANSWER:

         Equifax Defendants deny the allegations in Paragraph 11.



                                                 4
65163747v.1
Case 2:20-cv-02614-JS-AYS Document 19 Filed 08/12/20 Page 5 of 31 PageID #: 241




COMPLAINT ¶12:

        To remain separate and distinct for purposes of liability in this action, Defendants
Equifax, Inc. and Equifax Information Services, LLC must operate as separate and legally as
well as operationally distinct entities. Here for matters alleged and relevant herein, EIS is merely
an alter ego of Equifax, Inc. For purposes of how consumer data is handled, warehoused, used
and sold the corporate lines were disregarded in practice. EIS, ECS and other subsidiaries of
Equifax, Inc. are mere instrumentalities for the transaction of the corporate consumer credit
business. In other words, Equifax, Inc., EIS, ECS and other subsidiaries share full unity of
interest such that the separate personalities of the corporation and subsidiaries no longer exist as
they operate as one consumer reporting agency under the FCRA.

ANSWER:

         Equifax Defendants deny the allegations in Paragraph 12.

COMPLAINT ¶13:

        Equifax, Inc., has used EIS and ECS and other subsidiaries as dependent and integrated
divisions rather than separate legal entities. The business operations are fully coordinated and
shared resources are cross-applied without full and complete profit centers. Management
decisions at EIS and ECS as well as other divisions are made by and through Equifax, Inc. and
the entities hold themselves out as a single uniform business entity exchanging and selling
consumer information as well as data derived from consumer information and communication it
holds in its consumer files. Its customer base is vast and includes state and federal governments
generating hundreds of millions if not billions of dollars in revenue annually.

ANSWER:

         Equifax Defendants deny the allegations in Paragraph 13.

COMPLAINT ¶14:

        Defendant Equifax Information Services, LLC (hereinafter “EIS”) is a foreign
corporation/limited liability company believed to be authorized to do and is doing business in
this State. Defendant EIS is a “consumer reporting agency,” as codified at 15 U.S.C. §1681a(e).
EIS has a Principal Executive Office Address at 1550 Peachtree Street, NW, H46, Atlanta, GA
30309, and may be served through its registered agent, Prentice-Hall Corp. System, 80 State
Street, Albany, NY, 12207, USA.

ANSWER:

         Equifax Defendants admit that some of EIS’s business activities make it a “consumer

reporting agency” under the FCRA as to those activities only. Equifax Defendants admit that




                                                 5
65163747v.1
Case 2:20-cv-02614-JS-AYS Document 19 Filed 08/12/20 Page 6 of 31 PageID #: 242




EIS maintains its principal place of business in Georgia. Equifax Defendants deny the remaining

allegations set forth in Paragraph 14.

COMPLAINT ¶15:

        The FCRA, through a rule mandated at § 1681x expressly prohibits “a consumer
reporting agency from circumventing or evading treatment as a consumer reporting agency” by
means of corporate organization or restructuring. Equifax, Equifax Consumer Services, LLC and
EIS operate as one credit reporting agency.

ANSWER:

         Equifax Defendants deny the allegations in Paragraph 15.

COMPLAINT ¶16:

        Defendant Experian Information Solutions, Inc. (hereinafter “Experian”) along with its
subsidiaries, affiliates and business partners operates as a Consumer Reporting Agency regulated
by the Fair Credit Reporting Act, (“FCRA”) 15 U.S.C. § 1681 et seq. with a principal corporate
executive office address of 475 Anton Boulevard, Costa Mesa, CA 92626 and may be served
through its registered agent, C T Corporation, 28 Liberty St„ New York, New York, 10005,
USA.

ANSWER:

         Equifax Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in Paragraph 16.

COMPLAINT ¶17:

         Experian, its subsidiaries and partners sell consumer information and data derived from
consumer information in its consumer file(s) in a number of products and services to customers
such as financial institutions and the debt collection industry. As of November 13, 2018,
Experian’s website advertises and promotes their “...U.S. ConsumerView marketing database
covers over 300 million individuals and 126 million households. With the freshest data compiled
from hundreds of public and proprietary sources, Experian has thousands of powerful data points
to help marketers reach their targeting goals, including demographics, purchasing habits,
lifestyles, interests and attitudes.”

ANSWER:

         Equifax Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in Paragraph 17.




                                                 6
65163747v.1
Case 2:20-cv-02614-JS-AYS Document 19 Filed 08/12/20 Page 7 of 31 PageID #: 243




COMPLAINT ¶18:

         Defendant TransUnion, LLC (hereinafter “TRANS”, “TransUnion”) along with its
subsidiaries and affiliates operates as a Consumer Reporting Agency regulated by the Fair Credit
Reporting Act, (“FCRA”) 15 U.S.C. § 1681 et seq. with corporate offices at 555 W. Adams
Street, Chicago, IL 60661, and may be served through its registered agent, Corporation Service
Company, 80 State Street, Albany, NY, 12207-2543, USA. TransUnion operates as a single
FORA governed consumer reporting agency. TransUnion, LLC has structured itself in order to
warehouse its sale of credit reporting consumer reports in one entity and its sale of criminal
history, employment, landlord-tenant purposed, etc. consumer reports in other entities. However,
it freely transfers data between units and operates without: any impediments of corporate
structure. In almost every material regard, the TransUnion units operate as if they are one and the
same, a single consumer reporting agency.

ANSWER:

         Equifax Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in Paragraph 18.

COMPLAINT ¶19:

       Defendants Does 1-10 are currently unknown to plaintiffs. Complaint will be amended
when facts are discovered regarding unknown parties.

ANSWER:

         Equifax Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in Paragraph 19.

                                IV. GENERAL ALLEGATIONS

COMPLAINT ¶20:

        During October, 2019, Plaintiff became increasingly concerned of numerous
discrepancies, inconsistencies and varying information reported by the Defendants on credit
reports obtained by the Plaintiff.

ANSWER:

         Equifax Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in Paragraph 20.




                                                 7
65163747v.1
Case 2:20-cv-02614-JS-AYS Document 19 Filed 08/12/20 Page 8 of 31 PageID #: 244




COMPLAINT ¶21:

        Therefore, on or about October 15, 2019, Plaintiff sent a written request to all Defendants
by certified mail, specifically requesting full consumer file disclosure1, not copies of her credit
report, from each of the Defendants, see “Exhibit 1”.

ANSWER:

           Equifax Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in Paragraph 21.

COMPLAINT ¶22:

        On or about November 12, 2019, Plaintiff subsequently sent a request to all Defendants
to conduct an investigation and specifically verify various accounts each of the Defendants were
disclosing on Plaintiffs credit reports, see “Exhibit 2”.

ANSWER:

           EIS admits it received a dispute letter from Plaintiff dated November 9, 2019. EIS states

the documents are the best representation of the information found therein and, to the extent the

allegations differ from the documents, EIS denies the allegations in Paragraph 22. Equifax

Defendants deny the remaining allegations set forth in Paragraph 22.

COMPLAINT ¶23:

       Between November 12, 2019 and January 3, 2020, Plaintiff received communications
from all Defendants which were not responsive to Plaintiff’s request for full consumer file
disclosure, as requested (see ¶ 21).

ANSWER:

           EIS admits that it sent Plaintiff a communication dated December 13, 2019 with the

results of her dispute. EIS states the documents are the best representation of the information

found therein and, to the extent the allegations differ from the documents, EIS denies the

allegations set forth in Paragraph 23. Equifax Defendants deny the remaining allegations set

forth in Paragraph 23.


1
    See 15 U.S.C. § 1681g(a)(1)



                                                   8
65163747v.1
Case 2:20-cv-02614-JS-AYS Document 19 Filed 08/12/20 Page 9 of 31 PageID #: 245




COMPLAINT ¶24:

        Between November 12, 2019 and January 3, 2020, Defendant TransUnion, following an
alleged investigation, removed four (4) accounts which had been previously reported on
Plaintiff’s credit report, see “Exhibit 3”. Defendant TransUnion did not provide verifiable proof
of the remaining accounts.

ANSWER:

         Equifax Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in Paragraph 24.

COMPLAINT ¶25:

        Between November 12, 2019 and January 3, 2020, Defendant Experian, following an
alleged investigation, removed two (2) accounts which had been previously reported on
Plaintiff’s credit report, see “Exhibit 4”, Defendant Experian did not provide verifiable proof of
the remaining accounts.

ANSWER:

         Equifax Defendants lack knowledge or information sufficient to form a belief as to the

allegations set forth in Paragraph 25.

COMPLAINT ¶26:

        Between November 12, 2019 and January 3, 2020, Defendant Equifax, following an
alleged investigation, removed fourteen (14) accounts which had been previously reported on
Plaintiff’s credit report, see “Exhibit 5”, Defendant Equifax did not provide verifiable proof of
the remaining account.

ANSWER:

         EIS admits that it sent Plaintiff a communication dated December 13, 2019 with the

results of her dispute. EIS states the documents are the best representation of the information

found therein and, to the extent the allegations differ from the documents, EIS denies the

allegations in Paragraph 26. Equifax Defendants deny the remaining allegations set forth in

Paragraph 26.




                                                 9
65163747v.1
Case 2:20-cv-02614-JS-AYS Document 19 Filed 08/12/20 Page 10 of 31 PageID #: 246




 COMPLAINT ¶27:

        On or about January 3, 2020, Plaintiff again requested all Defendants to conduct a
 reinvestigation and specifically verify various accounts remaining on Plaintiff’s credit report, see
 “Exhibit 6”.

 ANSWER:

            EIS admits it received a dispute letter from Plaintiff dated January 3, 2020. EIS states the

 documents are the best representation of the information found therein and, to the extent the

 allegations differ from the documents, EIS denies the allegations in Paragraph 27. Equifax

 Defendants deny the remaining allegations set forth in Paragraph 27.

 COMPLAINT ¶28:

         Between January 3, 2020 and February 18, Defendant TransUnion, following an alleged
 reinvestigation2, removed zero (0) accounts from Plaintiff’s credit report. Defendant TransUnion
 did not provide verifiable proof of the remaining accounts.

 ANSWER:

            Equifax Defendants lack knowledge or information sufficient to form a belief as to the

 allegations set forth in Paragraph 28.

 COMPLAINT ¶29:

        Between January 3, 2020 and February 18, 2020, Defendant Experian, following an
 alleged reinvestigation, removed zero (0) accounts from Plaintiff’s credit report. Defendant
 Experian did not provide verifiable proof of the remaining accounts.

 ANSWER:

            Equifax Defendants lack knowledge or information sufficient to form a belief as to the

 allegations set forth in Paragraph 29.

 COMPLAINT ¶30:

        Between January 3, 2020 and February 18, 2020, Defendant Equifax, following an
 alleged reinvestigation, removed zero (0) accounts from Plaintiff’s credit report. Defendant
 Equifax did not provide verifiable proof of the remaining account,


 2
     See 15 U.S.C. § 1681i



                                                    10
 65163747v.1
Case 2:20-cv-02614-JS-AYS Document 19 Filed 08/12/20 Page 11 of 31 PageID #: 247




 ANSWER:

          EIS admits that it sent Plaintiff a communication dated January 20, 2020 with the results

 of her dispute. EIS states the documents are the best representation of the information found

 therein and, to the extent the allegations differ from the documents, EIS denies the allegations in

 Paragraph 30. Equifax Defendants deny the remaining allegations set forth in Paragraph 30.

 COMPLAINT ¶31:

         On or about February 18, 2020, following Defendants’ failure to provide Plaintiff with
 full consumer file disclosure as evidenced by Exhibit 1, Plaintiff sent all Defendants a second
 full consumer file disclosure request, see “Exhibit 7”.

 ANSWER:

          EIS admits it received a communication from Plaintiff dated February 18, 2020. EIS

 states the documents are the best representation of the information found therein and, to the

 extent the allegations differ from the documents, EIS denies the allegations in Paragraph 31.

 Equifax Defendants deny the remaining allegations set forth in Paragraph 31.

 COMPLAINT ¶32:

        Between February 18 and April 6, 2020, Defendant TransUnion removed zero (0)
 accounts from Plaintiff’s credit report. Defendant TransUnion did not provide verifiable proof of
 the remaining accounts.

 ANSWER:

          Equifax Defendants lack knowledge or information sufficient to form a belief as to the

 allegations set forth in Paragraph 32.

 COMPLAINT ¶33:

        Between February 18, 2020 and April 6, 2020, Defendant Experian removed zero (0)
 accounts from Plaintiff’s credit report. Defendant Experian did not provide verifiable proof of
 the remaining accounts.




                                                  11
 65163747v.1
Case 2:20-cv-02614-JS-AYS Document 19 Filed 08/12/20 Page 12 of 31 PageID #: 248




 ANSWER:

          Equifax Defendants lack knowledge or information sufficient to form a belief as to the

 allegations set forth in Paragraph 33.

 COMPLAINT ¶34:

        Between February 18, 2020 and April 6, 2020, Defendant Equifax removed zero (0)
 accounts from Plaintiff’s credit report. Defendant Equifax did not provide verifiable proof of the
 remaining account.

 ANSWER:

          EIS admits that it sent Plaintiff a communication dated March 5, 2020 with the results of

 her dispute. EIS states the documents are the best representation of the information found

 therein and, to the extent the allegations differ from the documents, EIS denies the allegations

 contained in Paragraph 34. Equifax Defendants deny the remaining allegations set forth in

 Paragraph 34.

 COMPLAINT ¶35:

         On or about April 6, 2020, Plaintiff again requested all Defendants to conduct an
 investigation and verify various accounts remaining on Plaintiff’s credit report, see “Exhibit 8”.

 ANSWER:

          EIS admits it received a dispute letter from Plaintiff dated April 6, 2020. EIS states the

 documents are the best representation of the information found therein and, to the extent the

 allegations differ from the documents, EIS denies the allegations contained in Paragraph 35.

 Equifax Defendants deny the remaining allegations set forth in Paragraph 35.

 COMPLAINT ¶36:

         Since April 6, 2020, TransUnion and Experian removed zero (0) accounts from Plaintiff’s
 credit report. Neither Defendant TransUnion or Experian provided verifiable proof of the
 remaining accounts.




                                                   12
 65163747v.1
Case 2:20-cv-02614-JS-AYS Document 19 Filed 08/12/20 Page 13 of 31 PageID #: 249




 ANSWER:

          Equifax Defendants lack knowledge or information sufficient to form a belief as to the

 allegations set forth in Paragraph 36.

 COMPLAINT ¶37:

         Since April 6, 2020, Defendant Equifax has added two (2) Wells Fargo accounts to
 Plaintiff’s credit report, which had previously been removed because they could not be verified.
 Defendant Equifax did not provide verifiable proof of the remaining accounts.

 ANSWER:

          Equifax Defendants lack knowledge or information sufficient to form a belief as to the

 allegations set forth in Paragraph 37.

 COMPLAINT ¶38:

        Since February 18, 2020, Plaintiff has received several communications from all
 Defendants, however, all Defendants failed to provide Plaintiff with full consumer file disclosure
 as requested (see 11 31).

 ANSWER:

          Equifax Defendants admit that EIS has communicated with Plaintiff, but deny the

 remaining allegations in Paragraph 38.

 COMPLAINT ¶39:

        As of the date of Plaintiffs Complaint, Defendants Equifax, Experian and Trans Union
 have not responded to Plaintiff’s full consumer file disclosure requests as described at 1121 and
 1131 as required under 15 U.S.C. § 1681g(a) (1).

 ANSWER:

          Equifax Defendants deny the allegations in Paragraph 39.

 COMPLAINT ¶40:

        As of the date of Plaintiff’s Complaint, Defendants Equifax, Experian and Trans Union
 have failed to provide Plaintiff with a description of the reinvestigation procedure required under
 15 U.S.C. § 1681i(a)(7).




                                                 13
 65163747v.1
Case 2:20-cv-02614-JS-AYS Document 19 Filed 08/12/20 Page 14 of 31 PageID #: 250




 ANSWER:

            Equifax Defendants deny the allegations in Paragraph 40.

 COMPLAINT ¶41:

       As of the date of Plaintiff’s Complaint Equifax, Experian and Trans Union have failed to
 promptly delete ail information which cannot be verified as required under 15 U.S.C. §
 16811(a)(5)(A).

 ANSWER:

            Equifax Defendants deny the allegations in Paragraph 41.

 COMPLAINT ¶42:

         As of the date of Plaintiff’s Complaint, Defendant Equifax failed to provide notice to
 Plaintiff of information reinserted3 into the file within 5 business days after reinsertion as
 required under 15 U.S.C. § 1681i(a)(5)(B)(ii).

 ANSWER:

            Equifax Defendants deny the allegations in Paragraph 42.

 COMPLAINT ¶43:

        Despite Plaintiff’s effort to resolve these matters without litigation, all Defendants have
 refused to cooperate with Plaintiff’s reasonable requests for Defendants to accurately report
 information.

 ANSWER:

            Equifax Defendants deny the allegations in Paragraph 43.

                                       V. CAUSES OF ACTION

                                                COUNT I

                 VIOLATION OF THE FCRA, 15 U.S.C. §1681g(a)(1), WILLFUL NON-
                       COMPLIANCE BY DEFENDANT EQUIFAX. INC.,
                        AND EQUIFAX INFORMATION SERVICES, LLC

 COMPLAINT ¶44:

            Paragraphs 1 through 43 are re-alleged as though fully set herein.



 3
     See ¶ 37.



                                                    14
 65163747v.1
Case 2:20-cv-02614-JS-AYS Document 19 Filed 08/12/20 Page 15 of 31 PageID #: 251




 ANSWER:

          Equifax Defendants restate their answers to Paragraphs 1 through 43 as their answer to

 Paragraph 44.

 COMPLAINT ¶45:

          Plaintiff is a consumer within the meaning of the FCRA, 15 U.S.C. § 1681a(c).

 ANSWER:

          Equifax Defendants admit the allegations in Paragraph 45.

 COMPLAINT ¶46:

         Equifax and its alter ego, Equifax Information Services, LLC operate as a consumer
 reporting agency within the meaning of 15 U.S.C. § 1681a(f).

 ANSWER:

          Equifax denies it operates as a “consumer reporting agency.” EIS admits that some of its

 business activities make it a “consumer reporting agency” under the FCRA as to those activities

 only. Equifax Defendants deny the remaining allegations set forth in Paragraph 46.

 COMPLAINT ¶47:

         Equifax and Equifax Information Services, LLC, repeatedly failed to comply with
 Plaintiff’s multiple requests for a full consumer file disclosure pursuant to 15 U.S.C. §
 1681g(a)(1).

 ANSWER:

          Equifax Defendants deny the allegations in Paragraph 47.

 PRAYER FOR RELIEF:

        WHEREFORE, Plaintiff demands judgment for damages against Equifax, Inc., and
 Equifax Information Services, LLC for statutory damages of $1000.00, any attorney fees and all
 costs pursuant to 15 U.S.C. § 1681n.




                                                 15
 65163747v.1
Case 2:20-cv-02614-JS-AYS Document 19 Filed 08/12/20 Page 16 of 31 PageID #: 252




 ANSWER:

          In response to Plaintiff’s prayer for relief, Equifax Defendants deny that Plaintiff is

 entitled to the relief sought or any relief whatsoever. Equifax Defendants further deny that a pro

 se Plaintiff is entitled to attorneys’ fees.

                                                COUNT II

                    VIOLATION OF THE FCRA, 15 U.S.C. §1681g(a)(1)
                WILLFUL NON-COMPLIANCE BY DEFENDANT EXPERIAN
                         INFORMATION SOLUTIONS, LLC

 COMPLAINT ¶48:

          Paragraphs 1 through 43 are re-alleged as though fully set herein.

 ANSWER:

          Equifax Defendants restate their answers to Paragraphs 1 through 47 as their answer to

 Paragraph 48.

 COMPLAINT ¶49:

          Plaintiff is a consumer within the meaning of the FCRA, 15 U.S.C. § 1681a(c).

 ANSWER:

          Equifax Defendants admit the allegations in Paragraph 49.

 COMPLAINT ¶50:

       Experian operates as a consumer reporting agency within the meaning of 15 U.S.C.
 §1681a(f).

 ANSWER:

          Equifax Defendants lack knowledge or information sufficient to form a belief as to the

 allegations set forth in Paragraph 50.

 COMPLAINT ¶51:

       Experian repeatedly failed to comply with Plaintiff’s multiple requests for a full
 consumer file disclosure pursuant to 15 U.S.C. § 1681g(a)(1).




                                                   16
 65163747v.1
Case 2:20-cv-02614-JS-AYS Document 19 Filed 08/12/20 Page 17 of 31 PageID #: 253




 ANSWER:

          Equifax Defendants lack knowledge or information sufficient to form a belief as to the

 allegations set forth in Paragraph 51.

 PRAYER FOR RELIEF:

       WHEREFORE, Plaintiff demands judgment for damages against Experian for statutory
 damages of $1000.00, any attorney fees and all costs pursuant to 15 U.S.C. § 1681n.

 ANSWER:

          In response to Plaintiff’s prayer for relief, Equifax Defendants deny that Plaintiff is

 entitled to the relief sought or any relief whatsoever. Equifax Defendants further deny that a pro

 se Plaintiff is entitled to attorneys’ fees.

                                                COUNT III

               VIOLATION OF THE FCRA, 15 U.S.C. §1681g(a)(1), WILLFUL NON-
                    COMPLIANCE BY DEFENDANT TRANSUNION LLC

 COMPLAINT ¶52:

          Paragraphs 1 through 43 are re-alleged as though fully set herein.

 ANSWER:

          Equifax Defendants restate their answers to Paragraphs 1 through 51 as their answer to

 Paragraph 52.

 COMPLAINT ¶53:

          Plaintiff is a consumer within the meaning of the FCRA, 15 U.S.C. § 1681a(c),

 ANSWER:

          Equifax Defendants admit the allegations in Paragraph 53.

 COMPLAINT ¶54:

        Trans Union operates as a consumer reporting agency within the meaning of 15 U.S.C. §
 1681a(f).




                                                   17
 65163747v.1
Case 2:20-cv-02614-JS-AYS Document 19 Filed 08/12/20 Page 18 of 31 PageID #: 254




 ANSWER:

          Equifax Defendants lack knowledge or information sufficient to form a belief as to the

 allegations set forth in Paragraph 54.

 COMPLAINT ¶55:

        Trans Union failed to comply with Plaintiff’s multiple requests for a full consumer file
 disclosure pursuant to 15 U.S.C. § 1681g(a)(1).

 ANSWER:

          Equifax Defendants lack knowledge or information sufficient to form a belief as to the

 allegations set forth in Paragraph 55.

 PRAYER FOR RELIEF:

         WHEREFORE, Plaintiff demands judgment for damages against Trans Union for
 statutory damages of $1000.00, any attorney fees and all costs pursuant to 15 U.S.C. § 1681n.

 ANSWER:

          In response to Plaintiff’s prayer for relief, Equifax Defendants deny that Plaintiff is

 entitled to the relief sought or any relief whatsoever. Equifax Defendants further deny that a pro

 se Plaintiff is entitled to attorneys’ fees.

                                                COUNT IV

               VIOLATION OF THE FCRA, 15 U.S.C. §1681i(a)(7), WILLFUL NON-
                   COMPLIANCE BY DEFENDANT EQUIFAX, INC., AND
                       EQUIFAX INFORMATION SERVICES, LLC

 COMPLAINT ¶56:

          Paragraphs 1 through 43 are re-alleged as though fully set herein.

 ANSWER:

          Equifax Defendants restate their answers to Paragraphs 1 through 55 as their answer to

 Paragraph 56.




                                                   18
 65163747v.1
Case 2:20-cv-02614-JS-AYS Document 19 Filed 08/12/20 Page 19 of 31 PageID #: 255




 COMPLAINT ¶57:

          Plaintiff is a consumer within the meaning of the FCRA, 15 U.S.C. § 1681a(c).

 ANSWER:

          Equifax Defendants admit the allegations in Paragraph 57.

 COMPLAINT ¶58:

         Equifax and its alter ego, Equifax Information Services, LLC operate as a consumer
 reporting agency within the meaning of 15 U.S.C. § 1681a(1).

 ANSWER:

          Equifax denies it operates as a “consumer reporting agency.” EIS admits that some of its

 business activities make it a “consumer reporting agency” under the FCRA as to those activities

 only. Equifax Defendants deny the remaining allegations set forth in Paragraph 58.

 COMPLAINT ¶59:

        Equifax and Equifax Information Services, LLC, failed to provide Plaintiff with a
 description of the reinvestigation procedure required under 15 U.S.C. § 1681i(a)(7).

 ANSWER:

          Equifax Defendants deny the allegations in Paragraph 59.

 PRAYER FOR RELIEF:

        WHEREFORE, Plaintiff demands judgment for damages against Equifax, Inc., and
 Equifax Information Services, LLC for statutory damages of $1000.00, any attorney fees and all
 costs pursuant to 15 U.S.C. § 1681n.

 ANSWER:

          In response to Plaintiff’s prayer for relief, Equifax Defendants deny that Plaintiff is

 entitled to the relief sought or any relief whatsoever. Equifax Defendants further deny that a pro

 se Plaintiff is entitled to attorneys’ fees.




                                                   19
 65163747v.1
Case 2:20-cv-02614-JS-AYS Document 19 Filed 08/12/20 Page 20 of 31 PageID #: 256




                                             COUNT V

               VIOLATION OF THE FCRA, 15 U.S.C. §1681i(a)(7),WILLFUL NON-
                       COMPLIANCE BY DEFENDANT EXPERIAN
                           INFORMATION SOLUTIONS, LLC

 COMPLAINT ¶60:

          Paragraphs 1 through 43 are re-alleged as though fully set herein.

 ANSWER:

          Equifax Defendants restate their answers to Paragraphs 1 through 59 as their answer to

 Paragraph 60.

 COMPLAINT ¶61:

          Plaintiff is a consumer within the meaning of the FCRA, 15 U.S.C. § 1681a(c).

 ANSWER:

          Equifax Defendants admit the allegations in Paragraph 61.

 COMPLAINT ¶62:

        Experian operates as a consumer reporting agency within the meaning of 15 U.S.C. §
 1681a(f).

 ANSWER:

          Equifax Defendants lack knowledge or information sufficient to form a belief as to the

 allegations set forth in Paragraph 62.

 COMPLAINT ¶63:

        Experian failed to provide Plaintiff with a description of the reinvestigation procedure
 required under 15 U.S.C. § 1681i(a)(7).

 ANSWER:

          Equifax Defendants lack knowledge or information sufficient to form a belief as to the

 allegations set forth in Paragraph 63.




                                                  20
 65163747v.1
Case 2:20-cv-02614-JS-AYS Document 19 Filed 08/12/20 Page 21 of 31 PageID #: 257




 PRAYER FOR RELIEF:

       WHEREFORE, Plaintiff demands judgment for damages against Experian for statutory
 damages of $1000.00, any attorney fees and all costs pursuant to 15 U.S.C. § 1681n.

 ANSWER:

          In response to Plaintiff’s prayer for relief, Equifax Defendants deny that Plaintiff is

 entitled to the relief sought or any relief whatsoever. Equifax Defendants further deny that a pro

 se Plaintiff is entitled to attorneys’ fees.

                                                COUNT VI

               VIOLATION OF THE FCRA, 15 U.S.C. §1681i(a)(7), WILLFUL NON-
                    COMPLIANCE BY DEFENDANT TRANSUNION LLC

 COMPLAINT ¶64:

          Paragraphs 1 through 43 are re-alleged as though fully set herein.

 ANSWER:

          Equifax Defendants restate their answers to Paragraphs 1 through 63 as their answer to

 Paragraph 64.

 COMPLAINT ¶65:

          Plaintiff is a consumer within the meaning or the FCRA, 15 U.S.C. § 1681a(c).

 ANSWER:

          Equifax Defendants admit the allegations in Paragraph 65.

 COMPLAINT ¶66:

        Trans Union operates as a consumer reporting agency within the meaning of 15 U.S.C. §
 1681a(f).

 ANSWER:

          Equifax Defendants lack knowledge or information sufficient to form a belief as to the

 allegations set forth in Paragraph 66.




                                                   21
 65163747v.1
Case 2:20-cv-02614-JS-AYS Document 19 Filed 08/12/20 Page 22 of 31 PageID #: 258




 COMPLAINT ¶67:

        Trans Union failed to provide Plaintiff with a description of the reinvestigation procedure
 required under 15 U.S.C. § 16811(a)(7).

 ANSWER:

          Equifax Defendants lack knowledge or information sufficient to form a belief as to the

 allegations set forth in Paragraph 67.

 PRAYER FOR RELIEF:

         WHEREFORE, Plaintiff demands judgment for damages against Trans Union for
 statutory damages of $1000.00, any attorney fees and all costs pursuant to 15 U.S.C. § 1681n.

 ANSWER:

          In response to Plaintiff’s prayer for relief, Equifax Defendants deny that Plaintiff is

 entitled to the relief sought or any relief whatsoever. Equifax Defendants further deny that a pro

 se Plaintiff is entitled to attorneys’ fees.

                                                COUNT VII

               VIOLATION OF THE FCRA, 15 U.S.C. §1681g(a)(1), WILLFUL NON-
                     COMPLIANCE BY DEFENDANT EQUIFAX, INC.,
                      AND EQUIFAX INFORMATION SERVICES, LLC

 COMPLAINT ¶68:

          Paragraphs 1 through 43 are re-alleged as though fully set herein.

 ANSWER:

          Equifax Defendants restate their answers to Paragraphs 1 through 67 as their answer to

 Paragraph 68.

 COMPLAINT ¶69:

          Plaintiff is a consumer within the meaning of the FCRA, 15 U.S.C. § 1681a(c).

 ANSWER:

          Equifax Defendants admit the allegations in Paragraph 69.




                                                   22
 65163747v.1
Case 2:20-cv-02614-JS-AYS Document 19 Filed 08/12/20 Page 23 of 31 PageID #: 259




 COMPLAINT ¶70:

         Equifax and its alter ego, Equifax Information Services, LLC operate as a consumer
 reporting agency within the meaning of 15 U.S.C. § 1681a(f).

 ANSWER:

          Equifax denies it operates as a “consumer reporting agency.” EIS admits that some of its

 business activities make it a “consumer reporting agency” under the FCRA as to those activities

 only. Equifax Defendants deny the remaining allegations set forth in Paragraph 70.

 COMPLAINT ¶71:

         Equifax and Equifax Information Services, LLC, repeatedly failed to comply with
 Plaintiff’s multiple requests for a full consumer file disclosure pursuant to 15 U.S.C. §
 1681g(a)(1).

 ANSWER:

          Equifax Defendants deny the allegations in Paragraph 71.

 PRAYER FOR RELIEF:

        WHEREFORE, Plaintiff demands judgment for damages against Equifax, Inc., and
 Equifax Information Services, LLC for statutory damages of $1000.00, any attorney fees and all
 costs pursuant to 15 U.S.C. § 1681n.

 ANSWER:

          In response to Plaintiff’s prayer for relief, Equifax Defendants deny that Plaintiff is

 entitled to the relief sought or any relief whatsoever. Equifax Defendants further deny that a pro

 se Plaintiff is entitled to attorneys’ fees.

                                                COUNT VIII

               VIOLATION OF THE FCRA, 15 U.S.C. §1681g(a)(1), WILLFUL NON-
                       COMPLIANCE BY DEFENDANT EXPERIAN
                           INFORMATION SOLUTIONS, LLC

 COMPLAINT ¶72:

          Paragraphs 1 through 43 are re-alleged as though fully set herein.




                                                    23
 65163747v.1
Case 2:20-cv-02614-JS-AYS Document 19 Filed 08/12/20 Page 24 of 31 PageID #: 260




 ANSWER:

          Equifax Defendants restate their answers to Paragraphs 1 through 71 as their answer to

 Paragraph 72.

 COMPLAINT ¶73:

          Plaintiff is a consumer within the meaning of the FCRA, 15 U.S.C. § 1681a(c).

 ANSWER:

          Equifax Defendants admit the allegations in Paragraph 73.

 COMPLAINT ¶74:

        Experian operates as a consumer reporting agency within the meaning of 15 U.S.C. §
 1681a(f).

 ANSWER:

          Equifax Defendants lack knowledge or information sufficient to form a belief as to the

 allegations set forth in Paragraph 74.

 COMPLAINT ¶75:

       Experian repeatedly failed to comply with Plaintiff’s multiple requests for a full
 consumer file disclosure pursuant to 15 U.S.C. § 1681g(a)(1).

 ANSWER:

          Equifax Defendants lack knowledge or information sufficient to form a belief as to the

 allegations set forth in Paragraph 75.

 PRAYER FOR RELIEF:

       WHEREFORE, Plaintiff demands judgment for damages against Experian for statutory
 damages of $1000.00, any attorney fees and all costs pursuant to 15 U.S.C. § 1681n.

 ANSWER:

          In response to Plaintiff’s prayer for relief, Equifax Defendants deny that Plaintiff is

 entitled to the relief sought or any relief whatsoever. Equifax Defendants further deny that a pro

 se Plaintiff is entitled to attorneys’ fees.



                                                   24
 65163747v.1
Case 2:20-cv-02614-JS-AYS Document 19 Filed 08/12/20 Page 25 of 31 PageID #: 261




                                             COUNT IX

               VIOLATION OF THE FCRA, 15 U.S.C. §1681g(a)(1), WILLFUL NON-
                    COMPLIANCE BY DEFENDANT TRANSUNION LLC

 COMPLAINT ¶76:

          Paragraphs 1 through 43 are re-alleged as though fully set herein.

 ANSWER:

          Equifax Defendants restate their answers to Paragraphs 1 through 75 as their answer to

 Paragraph 76.

 COMPLAINT ¶77:

          Plaintiff is a consumer within the meaning of the FCRA, 15 U.S.C. § 1681a(c).

 ANSWER:

          Equifax Defendants admit the allegations in Paragraph 77.

 COMPLAINT ¶78:

       Trans Union operates as a consumer reporting agency within the meaning of 15 U.S.C.
 §1681a(f).

 ANSWER:

          Equifax Defendants lack knowledge or information sufficient to form a belief as to the

 allegations set forth in Paragraph 78.

 COMPLAINT ¶79:

        Trans Union failed to comply with Plaintiff’s multiple requests for a full consumer file
 disclosure pursuant to 15 U.S.C. §1681g(a)(1).

 ANSWER:

          Equifax Defendants lack knowledge or information sufficient to form a belief as to the

 allegations set forth in Paragraph 79.




                                                  25
 65163747v.1
Case 2:20-cv-02614-JS-AYS Document 19 Filed 08/12/20 Page 26 of 31 PageID #: 262




 PRAYER FOR RELIEF:

         WHEREFORE, Plaintiff demands judgment for damages against Trans Union for
 statutory damages of $1000.00, any attorney fees and all costs pursuant to 15 U.S.C. § 1681n.

 ANSWER:

          In response to Plaintiff’s prayer for relief, Equifax Defendants deny that Plaintiff is

 entitled to the relief sought or any relief whatsoever. Equifax Defendants further deny that a pro

 se Plaintiff is entitled to attorneys’ fees.

                                                COUNT X

               VIOLATION OF THE FCRA, 15 U.S.C. §1681a(5)(B), BY DEFENDANT
                EQUIFAX, INC., AND EQUIFAX INFORMATION SERVICES, LLC

 COMPLAINT ¶80:

          Paragraphs 1 through 43 are re-alleged as though fully set herein.

 ANSWER:

          Equifax Defendants restate their answers to Paragraphs 1 through 79 as their answer to

 Paragraph 80.

 COMPLAINT ¶81:

          Plaintiff is a consumer within the meaning of the FCRA, 15 U.S.C. § 1681a(c).

 ANSWER:

          Equifax Defendants admit the allegations in Paragraph 81.

 COMPLAINT ¶82:

         Equifax and its alter ego, Equifax Information Services, LLC operate as a consumer
 reporting agency within the meaning of 15 U.S.C. § 1681a(f).

 ANSWER:

          Equifax denies it operates as a “consumer reporting agency.” EIS admits that some of its

 business activities make it a “consumer reporting agency” under the FCRA as to those activities

 only. Equifax Defendants deny the remaining allegations set forth in Paragraph 82.



                                                   26
 65163747v.1
Case 2:20-cv-02614-JS-AYS Document 19 Filed 08/12/20 Page 27 of 31 PageID #: 263




 COMPLAINT ¶83:

         Equifax and Equifax Information Services, LLC, failed to provide notice to Plaintiff of
 reinserted information to the consumer file within 5 business days after the date of the insertion,
 pursuant to 15 U.S.C. § 16811(a)(5)(B).

 ANSWER:

            Equifax Defendants deny the allegations in Paragraph 83.

        WHEREFORE, Plaintiff demands judgment for damages against Equifax, Inc., and
 Equifax Information Services, LLC for statutory damages of $1000.00, any attorney fees and all
 costs pursuant to 15 U.S.C. § 1681n.

 ANSWER:

            In response to Plaintiff’s prayer for relief, Equifax Defendants deny that Plaintiff is

 entitled to the relief sought or any relief whatsoever. Equifax Defendants further deny that a pro

 se Plaintiff is entitled to attorneys’ fees.

                                             VI.      RELIEF SOUGHT

 COMPLAINT ¶84:

        This Court is authorized to immediately order all Defendants to permanently remove all
 reference to the accounts from Plaintiff’s consumer credit file and provide Plaintiff with full
 consumer file disclosure.

 ANSWER:

            In response to Plaintiff’s prayer for relief, Equifax Defendants deny that Plaintiff is

 entitled to the relief sought or any relief whatsoever.

                                         VII. PRAYER FOR DAMAGES

       WHEREFORE, Plaintiff prays that this Court enter a judgment for Plaintiff, pursuant to
 the FCRA, against Defendants as follows.

            (a) Against each Defendant., EIS, EXPERIAN and TRANS in the amount of $1,000;

          (b)    Award Plaintiff the costs of bringing this action, as well as other and additional
 relief as the Court may determine to be just and proper4. See Guimond v. Trans Union Credit
 Information Company, 45 F.3d 1329 (9th Cir. 1995) (Even without pecuniary or out-of-pocket

 4
     See 28 U.S.C. § 1652; Article IV, Section 1 of the United States Constitution



                                                            27
 65163747v.1
Case 2:20-cv-02614-JS-AYS Document 19 Filed 08/12/20 Page 28 of 31 PageID #: 264




 loss, may recover actual damages for the mere injury to reputation or creditworthiness caused by
 the delinquencies appearing on credit report.) and Gertz v. Robert Welsh, Inc., 418 U.S. 323
 (1974) cf. Jorgeson v. TRW, Inc., C.A. No. 96-286 (D.Or. 1998)(emotional distress); Valentine v.
 Equifax Information Servs, LLC, et al., U.S.Dist Ct. (Or) Case No. 05-cv-080140 (emotional
 distress); Acton v. Bank One Corp., 293 F.Supp.2d 1092, 1101 (D.Ariz. 2003) citing Zhang v.
 Am. Gem Seafoods, Inc., 339 F.3d 1020 1040 (9th Cir. 2003); Johnson v. Hale, 13 F.3d 1351,
 1352-53 (9th Cir. 1994) (objective evidence not a requirement for emotional distress). Safeco
 Ins. Co. of Am. V. Burr, 551 U.S. 47, 57 (2007) (punitive damages for willful failure to comply
 with any requirement of the FCRA. 15 U.S.C. §1681n(1)).

          Where the issue of damages depends on whether a violation of the FCRA occurred, the
 question of damages is generally reserved for the jury. Cairns v. GMAC Mortg. Corp., No. CIV
 04-1840-PHX-SMM, 2007 WL 735564, *7 (D. Ariz. Mar, 5, 2007). A successful FCRA plaintiff
 is entitled to a damage award that varies depending on the willfulness of the breach. See
 Rambarran v. Bank of America, NA., 609 F. Supp. 2d at 1258.

         Recovery for a negligent violation of FCRA is limited to the amount of actual damages
 and attorneys’ fees and costs. See 15 U.S.C. § 1681o. “If the breach is willful, however, the
 plaintiff is entitled to recover either actual damages or statutory damages (from $100-$1,000),
 whichever is greater, in addition to attorneys’ fees and costs.” Rambarran, supra, at 1258. The
 Court may also impose punitive damages to punish a willful violation of FCRA. See 15 U.S.C. §
 1681n.

         “Construed literally, the text of the FCRA would seem to impose liability—regardless of
 the accuracy of the underlying information—if the furnisher did not conduct a proper
 investigation after receiving notice of a dispute.” Davidson v. Capital One, No. 14-20478-CIV,
 2014 WL 6682532, at *4 (S.D. Fla. Nov. 25, 2014).

 ANSWER:

          In response to Plaintiff’s prayer for relief, Equifax Defendants deny that Plaintiff is

 entitled to the relief sought or any relief whatsoever. Equifax Defendants deny any remaining

 allegations in the prayer for relief.

                                    DEMAND FOR JURY TRIAL

          Plaintiff hereby demands a trial by jury of all issues so triable as a matter of law.

 ANSWER:

          Equifax Defendants admit that Plaintiff demands a trial by jury on all issues so triable.

 Equifax Defendants object to a jury trial on all issues as to which a jury is not permitted as of

 right or as a matter of law, including Plaintiff’s claims for equitable relief.



                                                    28
 65163747v.1
Case 2:20-cv-02614-JS-AYS Document 19 Filed 08/12/20 Page 29 of 31 PageID #: 265




                            AFFIRMATIVE AND OTHER DEFENSES

          Without assuming the burden of proof where it otherwise rests with Plaintiff, Equifax

 Defendants assert the following affirmative and other defenses to the Complaint:

                                          FIRST DEFENSE

          Equifax Defendants are not subject to general or specific jurisdiction in this Court as to

 the claims brought by Plaintiff against them. Equifax Defendants are neither incorporated nor

 headquartered in New York, and the conduct giving rise to Plaintiff’s claim occurred outside of

 New York and was not targeted at New York.

                                        SECOND DEFENSE

          This Court is not the proper venue as to the claims Plaintiff brings against Equifax

 Defendants because the Court lacks personal jurisdiction over Equifax Defendants.

                                          THIRD DEFENSE

          Facially and as applied, the FCRA violates the First Amendment to the U.S. Constitution

 by imposing unconstitutional content-, viewpoint-, and speaker-based restrictions on speech.

 The FCRA is also unconstitutionally vague and overbroad because it fails to define “consumer

 report” and other key terms sufficiently to allow persons to understand what speech the law

 prohibits, and the law prohibits much speech that the First Amendment to the U.S. Constitution

 protects. In addition, EIS’s accurate reporting of information is protected by the First

 Amendment to the U.S. Constitution, which prohibits content-, viewpoint-, and speaker-based

 regulations of speech except in narrowly tailored circumstances not present in this action.




                                                   29
 65163747v.1
Case 2:20-cv-02614-JS-AYS Document 19 Filed 08/12/20 Page 30 of 31 PageID #: 266




                                         FOURTH DEFENSE

          To the extent Plaintiff seeks injunctive or equitable relief by her Complaint, such relief is

 barred or preempted by the FCRA.

                                           FIFTH DEFENSE

          Plaintiff’s Complaint fails in whole or in part to state a claim against Equifax Inc. upon

 which relief can be granted.

                                          SIXTH DEFENSE

          Equifax Inc. is not a proper party to this lawsuit.

                                        SEVENTH DEFENSE

          Equifax Inc. is not a consumer reporting agency under the FCRA.




 Dated: New York, New York                            SEYFARTH SHAW LLP
        August 12, 2020


                                                      By:/s/ Courtney Stieber
                                                          Courtney Stieber
                                                          cstieber@seyfarth.com
                                                          620 Eighth Avenue
                                                          New York, New York 10018
                                                          Telephone: (212) 218-5500
                                                          Facsimile: (212) 218-5526

                                                      Attorneys for Defendants
                                                      EQUIFAX INC. and EQUIFAX
                                                      INFORMATION SERVICES LLC




                                                    30
 65163747v.1
Case 2:20-cv-02614-JS-AYS Document 19 Filed 08/12/20 Page 31 of 31 PageID #: 267




                                  CERTIFICATE OF SERVICE

          I hereby certify that on August 12, 2020, I electronically filed the foregoing document

 with the Clerk of the Court using the CM/ECF system which will send notification of such filing

 to all counsel of record and served the foregoing document via U.S. Mail addressed as follows:

                 Rajwinder Kaur
                 16 Virginia Road
                 Lake Grove, NY 11755
                 Pro Se Plaintiff



                                               /s/ Courtney Stieber
                                               Courtney Stieber




                                                  31
 65163747v.1
